Citation Nr: 1646988	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-37 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from December 6, 1990, to June 10, 1991.  He had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) both before and after his period of active duty, including periods from May 4, 1981 to September 23, 1981 and from July 5, 2005, to July 15, 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board granted service connection for a bilateral knee disorder.  The claims of entitlement to service connection for a lumbar spine disorder, bilateral hearing loss and tinnitus were remanded for additional development.  In August 2013, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In December 2015, the Board again remanded the claims for service connection for tinnitus and a lumbar spine disorder.

In March 2016, the AOJ granted service connection for bilateral hearing loss.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham, supra.

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the currently diagnosed chronic lumbar strain had its onset during service.




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, namely a chronic lumbar strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As the Board is granting service connection for a lumbar spine disorder herein, further discussion of VCAA duties to notify and assist is not required.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  In this case, the Veteran's claimed back disability is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service treatment records reflect that the Veteran sustained a low back injury in May 2003 when twisting his low back getting out of a Humvee.  A February 2008 medical record shows that the Veteran has had intermittent back flare-ups during cold weather since 2000.  According to the March 2008 Rating Decision, the AOJ determined that the Veteran was on active duty for training at the time of the May 2003 incident.

In a November 2006 opinion, a private physician opined that the Veteran's chronic mechanical back pain originated in June 2003 after the Veteran dismounted from a military vehicle.  This opinion contained a rationale or explanation and is therefore afforded probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

A January 2009 VA examination reflected the Veteran's complaints of low back pain since falling off of a Humvee in 2003.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of chronic lumbar strain with L5 spondylosis was made.  The examiner opined that the Veteran's lumbar spine chronic strain was less likely as not due to active duty, reasoning that while the Veteran had treatment for a low back condition, there were no medical records with prolonged treatment for a low back condition.  The examiner further noted that the Veteran's spondylolysis was considered congenital with a less than 50% probability of aggravation by active duty.  The Board found this opinion to be inadequate in its February 2013 remand and it is being afforded little, if any, probative weight.

A June 2013 VA examination report reflects the Veteran's reports of having lower back pain due to a twisting injury in 2003 incurred while getting out of a Humvee.  Following a physical examination and review of the Veteran's claims file, a diagnosis of mild grade 1 spondylolisthesis of L5/S1 with chronic spondylolysis was made.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that May 2003 was the Veteran's first mention of back pain in service when he was seen after experiencing back pain from exiting a Humvee and twisting his back and that the Reports of Medical History (RMH) dated in October 2003, May 2005, and January 2006, reflected that the Veteran denied having recurrent back pain or any back injury.  The examiner also noted the Veteran's April 2011 motor vehicle accident and subsequent complaints of back pain.  Finally, the examiner opined that whether the Veteran's spondylolysis is congenital vs injury related cannot be determined without resort to speculation, given that no X-rays were obtained prior to or shortly after joining the military.  However, the Board previously found that this opinion was inadequate in its December 2015 remand as the examiner did not take into account the February 2008 medical record showing that the Veteran has had intermittent back flare-ups during cold weather since 2000.  Moreover, the Board notes that this examiner did not diagnose nor provide an etiology opinion regarding the Veteran's chronic lumbar strain.  This opinion is therefore being afforded little, if any, probative weight.

In a February 2016 addendum opinion, the June 2013 VA examiner noted the February 2008 treatment record and 2013 profile regarding the Veteran's back pain.  Nonetheless, she determined that there were no medical records supporting chronic back pain and reiterated her June 2013 opinion and rationale.  However, this opinion did not address the Veteran's reports that his back pain began in service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).   As such, the Board is affording this opinion little probative weight.

In sum, the record contains one competent opinion indicating that the Veteran suffers from a chronic lumbar strain and that this current chronic lumbar strain is related to his in-service back injury.  There is no contrary etiology opinion of record addressing this disability.  Finally, the Board finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

Moreover, in statements of record, the Veteran reported that he suffered from a back injury during service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  A back injury is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of back pain that began in service. Moreover, the Veteran has been consistent in his assertions in his filings to VA. 

In view of the Veteran's statements and the positive findings cited above, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a chronic lumbar strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a lumbar spine disorder, namely a chronic lumbar strain, is granted.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


